1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                               ***

6    INFINITE MASTER MAGNETIC aka                     Case No. 3:21-cv-00122-MMD-WGC
     Jesse Jerome Pointer,
7                                                                    ORDER
                                   Plaintiff,
8          v.

9    STATE OF NEVADA, et al.,

10                             Defendants.

11

12         On April 28, 2021, Plaintiff was directed to file an amended complaint within thirty

13   (30) days. (ECF No. 4.) That deadline has has now expired, and Plaintiff has not filed an

14   amended complaint or otherwise responded to the Court’s order.1

15         District courts have the inherent power to control their dockets and “[i]n the

16   exercise of that power, they may impose sanctions including, where appropriate . . .

17   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829,

18   831 (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s

19   failure to prosecute an action, failure to obey a court order, or failure to comply with

20   local rules. See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (dismissal for

21   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.

22   1992) (dismissal for failure to comply with an order requiring amendment of complaint);

23   Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (dismissal for failure to comply

24   with local rule requiring pro se plaintiffs to keep court apprised of address); Malone v.

25   U.S. Postal Serv., 833 F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with

26

27
           1In   fact, the Court’s last order was returned as undeliverable. It appears that
28
     Plaintiff has failed to file his updated mailing address as required by Local Rule IA 3-1.
1    court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for

2    lack of prosecution and failure to comply with local rules).

3           In determining whether to dismiss an action for lack of prosecution, failure to

4    obey a court order, or failure to comply with local rules, the court must consider several

5    factors: (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need

6    to manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy

7    favoring disposition of cases on their merits; and (5) the availability of less drastic

8    alternatives. Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone,

9    833 F.2d at 130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

10          In the instant case, the Court finds that the first two factors, the public’s interest in

11   expeditiously resolving this litigation and the Court’s interest in managing the docket,

12   weigh in favor of dismissal. The third factor, risk of prejudice to defendant, also weighs

13   in favor of dismissal, since a presumption of injury arises from the occurrence of

14   unreasonable delay in filing a pleading ordered by the court or prosecuting an action.

15   See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public

16   policy favoring disposition of cases on their merits—is greatly outweighed by the factors

17   in favor of dismissal discussed herein. Finally, a court’s warning to a party that his

18   failure to obey the court’s order will result in dismissal satisfies the “consideration of

19   alternatives” requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33;

20   Henderson, 779 F.2d at 1424. The Court’s order requiring Plaintiff to file an amended

21   complaint within 30 days expressly stated: “[Plaintiff] must file the amended complaint

22   within 30 days from the date of entry of this order . . . if Plaintiff fails to file an amended

23   complaint curing the deficiencies outlined in this order, this action will be dismissed with

24   prejudice.” (ECF No. 4 at 5.) Thus, Plaintiff had adequate warning that dismissal would

25   result from his noncompliance with the Court’s orders to file an amended complaint.

26   ///

27   ///

28   ///

                                                    2
1           It is therefore ordered that this action is dismissed with prejudice based on

2    Plaintiff’s failure to file an amended complaint in compliance with this Court’s orders.

3           DATED THIS 2nd Day of June 2021.

4

5

6                                              MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                  3
